Exhibit 10.22

 

THIRD AMENDMENT

 

THIS THIRD AMENDMENT (this “Amendment”) is made and entered into as of
February 20, 2015, by and between GLENBOROUGH AVENTINE, LLC, a Delaware limited
liability company (“Landlord”), and TRACON PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A.                                    Landlord and Tenant are parties to that
certain lease dated February 10, 2011, as previously amended by that certain
First Amendment dated September 16, 2013 (“First Amendment”), and that certain
Second Amendment dated September 15, 2014 (“Second Amendment”) (as amended, the
“Lease”).  Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 5,034 rentable square feet (the “Current Premises”)
described as Suite No. 700 on the seventh floor of the building commonly known
as The Aventine located at 8910 University Center Lane, San Diego, California
(the “Building”).

 

B.                                    The parties wish to expand the Premises
(defined in the Lease) to include additional space, containing approximately
2,388 rentable square feet described as Suite No. 725 on the seventh floor of
the Building and shown on Exhibit A attached hereto (the “Second Expansion
Space”), on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                      Second Expansion.

 

1.1.                            Effect of Expansion.  Effective as of the Second
Expansion Effective Date (defined in Section 1.2 below), the Premises shall be
increased from 5,034 rentable square feet on the seventh floor to 7,422 rentable
square feet on the seventh floor by the addition of the Second Expansion Space,
and, from and after the Second Expansion Effective Date, the Current Premises
and the Second Expansion Space shall collectively be deemed the Premises.  The
term of the Lease for the Second Expansion Space (the “Second Expansion Term”)
shall commence on the Second Expansion Effective Date and, unless sooner
terminated in accordance with the Lease, end on the last day of the term of the
Lease for the Current Premises (which the parties acknowledge is April 30,
2017).  From and after the Second Expansion Effective Date, the Second Expansion
Space shall be subject to all the terms and conditions of the Lease except as
provided herein.  Except as may be expressly provided herein, (a) Tenant shall
not be entitled to receive, with respect to the Second Expansion Space, any
allowance, free rent or other financial concession granted with respect to the
Current Premises, and (b) no representation or warranty made by Landlord with
respect to the Current Premises shall apply to the Second Expansion Space.

 

1.2.                            Second Expansion Effective Date.  As used
herein, “Second Expansion Effective Date” means the later of (i) April 1, 2015,
or (ii) the date on which the Tenant Improvement Work (defined in Exhibit B
attached hereto) is Substantially Complete (defined in Exhibit B attached
hereto), which is anticipated to be April 1, 2015 (the “Target Second Expansion
Effective Date”).  The adjustment of the Second Expansion Effective Date and,
accordingly, the postponement of Tenant’s obligation to pay rent for the Second
Expansion Space shall be Tenant’s sole remedy if the Tenant Improvement Work is
not Substantially Complete on the Target Second Expansion Effective Date.  If
the Second Expansion Effective Date is delayed, the expiration date under the
Lease shall not be similarly extended.

 

1.3.                            Confirmation Letter.  At any time after the
Expansion Effective Date, Landlord may deliver to Tenant a notice substantially
in the form of Exhibit C attached hereto, as a confirmation of the information
set forth therein.  Tenant shall execute and return (or, by written notice to
Landlord, reasonably object to) such notice within five (5) days after receiving
it.

 

1

--------------------------------------------------------------------------------


 

2.                                      Base Rent.  With respect to the Second
Expansion Space during the Second Expansion Term, the schedule of Base Rent
shall be as follows:

 

Period During
Second Expansion Term

 

Annual Rate Per Square
Foot (rounded to the
nearest 100th of a dollar)

 

Monthly Base Rent

 

Expansion Effective Date – 3/31/16

 

$

51.00

 

$

10,149.00

 

4/1/16 – 3/31/17

 

$

52.79

 

$

10,504.22

 

4/1/17 – 4/30/17

 

$

54.63

 

$

10,871.86

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

Notwithstanding the foregoing, Base Rent for the Second Expansion Space shall be
abated, in the amount of $10,149.00 per month, for the first full calendar month
of the Second Expansion Term; provided, however, that if a Default exists when
any such abatement would otherwise apply, such abatement shall be deferred until
the date, if any, on which such Default is cured.

 

3.                                      Additional Security Deposit.  Upon
Tenant’s execution hereof, Tenant shall pay Landlord the sum of $10,871.86,
which shall be added to and become part of the Security Deposit, if any, held by
Landlord pursuant to pursuant to Section 8 of the Summary of Basic Lease
Information of the Lease and Article 21 of the Lease (as amended by Section 3 of
the First Amendment and Section 3 of the Second Amendment).  Accordingly,
simultaneously with the execution hereof, the Security Deposit is hereby
increased from $29,570.13 to $40,441.99.

 

4.                                      Tenant’s Share.  With respect to the
Second Expansion Space during the Second Expansion Term, Tenant’s Share shall be
1.0997%.

 

5.                                      Operating Expenses and Tax Expenses. 
With respect to the Second Expansion Space during the Second Expansion Term,
Tenant shall pay for Tenant’s Share of Operating Expenses and Tax Expenses in
accordance with the terms of the Lease; provided, however, that, with respect to
the Second Expansion Space during the Second Expansion Term, the Base Year for
Operating Expenses and Tax Expenses shall be 2015.

 

6.                                      Improvements to Expansion Space.

 

6.1.                            Configuration and Condition of Second Expansion
Space.  Tenant acknowledges that it has inspected the Second Expansion Space and
agrees to accept it in its existing configuration and condition (or in such
other configuration and condition as any existing tenant of the Second Expansion
Space may cause to exist in accordance with its lease), without any
representation by Landlord regarding its configuration or condition and without
any obligation on the part of Landlord to perform or pay for any alteration or
improvement, except as may be otherwise expressly provided in this Amendment;
provided that the foregoing shall not abrogate Landlord’s repair and maintenance
obligations under Article 7 of the Lease.

 

6.2.                            Responsibility for Improvements to Second
Expansion Space.  Landlord shall perform improvements to the Second Expansion
Space in accordance with Exhibit B attached hereto.

 

7.                                      Other Pertinent Provisions.  Landlord
and Tenant agree that, effective as of the date of this Amendment (unless
different effective date(s) is/are specifically referenced in this Section), the
Lease shall be amended in the following additional respects:

 

7.1.                            Early Occupancy.  Notwithstanding Section 1.2
above, if the date on which the Tenant Improvement Work (as defined in Exhibit B
attached hereto) is Substantially Complete (as defined in Exhibit B attached
hereto) is prior to the Target Second Expansion Effective Date, then Tenant may
occupy the Premises for business purposes on and after such date and prior to
the Second Expansion Effective Date.  Other than the obligation to pay Base Rent
and Tenant’s Share of Operating Expenses and Tax Expenses, all of Tenant’s
obligations hereunder shall apply during any period of such early occupancy.

 

7.2.                            Parking.  Effective as of the Second Expansion
Effective Date, the maximum number of unreserved parking spaces that may be
utilized by Tenant pursuant to Section 9 of the Summary of Basic Lease
Information and Article 28 of the Lease shall increase by eight (8) unreserved
parking spaces (“Second Expansion Space Parking Spaces”).  Such additional
unreserved parking spaces shall be subject to the terms and conditions of the
Lease, including Article 28; provided, however, the rate for the Second
Expansion Space Parking Spaces shall be $60.00.  In addition, Tenant shall pay a
non-refundable fee of $40.00 per Second Expansion Space Parking Space for a
transmitter which shall open the gate to the Parking Facility.

 

2

--------------------------------------------------------------------------------


 

7.3.                            California Civil Code Section 1938.  Pursuant to
California Civil Code § 1938, Landlord hereby states that the Second Expansion
Space has not undergone inspection by a Certified Access Specialist (CASp)
(defined in California Civil Code § 55.52).

 

7.4.                            Landlord’s Notice Address.  The Address of
Landlord set forth in Section 11 of the Summary of Basic Lease Information of
the Lease, as previously amended, is hereby deleted and replaced with the
following:

 

Glenborough Aventine, LLC

c/o Equity Office

3200 Ocean Park Boulevard, Suite 100

Santa Monica, California 90405

Attn: Market Managing Director

 

with copies to:

 

Glenborough Aventine, LLC

c/o Equity Office

8910 University Center Lane, Suite 220

San Diego, CA 92122

Attn: Property Management

 

and

 

Glenborough Aventine, LLC

c/o Equity Office

2655 Campus Drive, Suite 100

San Mateo, CA 94403

Attn:  Managing Counsel

 

and

 

Glenborough Aventine, LLC

c/o Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL  60606

Attn:  Lease Administration

 

8.                                      Miscellaneous.

 

8.1.                            This Amendment and the attached exhibits, which
are hereby incorporated into and made a part of this Amendment, set forth the
entire agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.  Tenant shall not be entitled, in connection with entering into this
Amendment, to any free rent, allowance, alteration, improvement or similar
economic incentive to which Tenant may have been entitled in connection with
entering into the Lease, except as may be otherwise expressly provided in this
Amendment.

 

8.2.                            Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

8.3.                            In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

 

8.4.                            Submission of this Amendment by Landlord is not
an offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant.  Landlord shall not be bound by this Amendment until Landlord
has executed and delivered it to Tenant.

 

8.5.                            Capitalized terms used but not defined in this
Amendment shall have the meanings given in the Lease.

 

3

--------------------------------------------------------------------------------


 

8.6.                            Tenant shall indemnify and hold Landlord, its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers (other than Hughes
Marino) claiming to have represented Tenant in connection with this Amendment. 
Landlord shall indemnify and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents harmless from all claims of
any brokers claiming to have represented Landlord in connection with this
Amendment.  Tenant acknowledges that any assistance rendered by any agent or
employee of any affiliate of Landlord in connection with this Amendment has been
made as an accommodation to Tenant solely in furtherance of consummating the
transaction on behalf of Landlord, and not as agent for Tenant.

 

8.7.                            If Tenant has any expansion right (whether such
right is designated as a right of first offer, right of first refusal, expansion
option or otherwise) that was granted to Tenant under the Lease (as determined
without giving effect to this Amendment) and that, by virtue of this Amendment,
will apply to space different from or in addition to the space to which such
expansion right previously applied, then, as applied to such different or
additional space, such expansion right shall be subject and subordinate to any
expansion right (whether such right is designated as a right of first offer,
right of first refusal, expansion option or otherwise) of any tenant of the
Building or Project existing on the date of mutual execution and delivery
hereof.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

LANDLORD:

 

 

 

GLENBOROUGH AVENTINE, LLC, a Delaware limited liability company  

 

 

 

By:

/s/ Frank Campbell

 

 

 

Name:

Frank Campbell

 

 

 

Title:

Managing Director

 

 

 

 

 

TENANT:

 

 

 

TRACON PHARMACEUTICALS, INC., a Delaware corporation 

 

 

 

By:

/s/ Charles Theuer

 

 

 

Name:

Charles Theuer

 

 

 

Title:

President and CEO

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF EXPANSION SPACE

 

[g61681kg01i001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK LETTER

 

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings:

 

(i)            “Premises” means the Second Expansion Space;

 

(ii)           “Tenant Improvements” means all improvements to be constructed in
the Premises pursuant to this Work Letter;

 

(iii)          “Tenant Improvement Work” means the construction of the Tenant
Improvements, together with any related work (including demolition) that is
necessary to construct the Tenant Improvements;

 

(iv)                              [Intentionally Omitted]; and

 

(v)                                 “Agreement” means the amendment of which
this Work Letter is a part.

 

1                      ALLOWANCE.

 

1.1                   Allowance.  Tenant shall be entitled to a one-time tenant
improvement allowance (the “Allowance”) in the amount of $4.00 per rentable
square foot of the Premises to be applied toward the Allowance Items (defined in
Section 1.2 below).  Tenant shall be responsible for all costs associated with
the Tenant Improvement Work, including the costs of the Allowance Items, to the
extent such costs exceed the lesser of (a) the Allowance, or (b) the aggregate
amount that Landlord is required to disburse for such purpose pursuant to this
Work Letter.  Notwithstanding any contrary provision of this Agreement, if
Tenant fails to use the entire Allowance within six (6) months following the
Second Expansion Effective Date, the unused amount shall revert to Landlord and
Tenant shall have no further rights with respect thereto.

 

1.2                   Disbursement.  Except as otherwise provided in this Work
Letter, the Allowance shall be disbursed by Landlord only for the following
items (the “Allowance Items”):  (a) [Intentionally Omitted]; (b) [Intentionally
Omitted]; (c) plan-check, permit and license fees relating to performance of the
Tenant Improvement Work; (d) the cost of performing the Tenant Improvement Work,
including after hours charges, testing and inspection costs, freight elevator
usage, hoisting and trash removal costs, and contractors’ fees and general
conditions; (e) the cost of any change to the base, shell or core of the
Premises or Building required by the Work List (defined in Section 2.1 below)
(including if such change is due to the fact that such work is prepared on an
unoccupied basis), including all direct architectural and/or engineering fees
and expenses incurred in connection therewith; (f) the cost of any change to the
Work List or the Tenant Improvement Work required by law; (g) the Landlord
Supervision Fee (defined in Section 3.4.1 below); (h) sales and use taxes; and
(i) all other costs reasonably expended by Landlord in connection with the
performance of the Tenant Improvement Work.  The parties hereby confirm and
agree that the repainting and recarpeting of the Premises completed prior to the
date of this Agreement is not part of the Tenant Improvement Work and that the
cost of such work is not an Allowance Item.

 

2                             WORK LIST AND PRICING.

 

2.1                   Work List.  Landlord shall perform Tenant Improvement Work
in accordance with the following work list (the “Work List”) using
Building-standard methods, materials and finishes.

 

WORK LIST

 

·                                                            Perform the work
described on that certain space plan attached hereto as Exhibit B-1, and paint
any new walls to reasonably match existing.

 

2.2                   [Intentionally Omitted]

 

2.3                   [Intentionally Omitted]

 

2.4                   [Intentionally Omitted]

 

2.5                   [Intentionally Omitted]

 

1

--------------------------------------------------------------------------------


 

2.6                   Construction Pricing.

 

2.6.1                     Construction Pricing Proposal.  Within 5 business days
after the mutual execution and delivery of this Agreement, Landlord shall
provide Tenant with Landlord’s reasonable estimate (the “Construction Pricing
Proposal”) of the cost of all Allowance Items to be incurred by Tenant in
connection with the performance of the Tenant Improvement Work pursuant to the
Work List.  Tenant shall provide Landlord with notice approving or disapproving
the Construction Pricing Proposal.  If Tenant disapproves the Construction
Pricing Proposal, Tenant’s notice of disapproval shall be accompanied by
proposed revisions to the Work List that Tenant requests in order to resolve its
objections to the Construction Pricing Proposal, and Landlord shall respond as
required under Section 2.7 below.  Such procedure shall be repeated as necessary
until the Construction Pricing Proposal is approved by Tenant.  Upon Tenant’s
approval of the Construction Pricing Proposal, Landlord may purchase the items
set forth in the Construction Pricing Proposal and begin construction relating
to such items.

 

2.6.2                     Over-Allowance Amount.  If the Construction Pricing
Proposal exceeds the Allowance, then Tenant, concurrently with its delivery to
Landlord of its approval of the Construction Pricing Proposal, shall deliver to
Landlord cash in the amount of such excess (the “Over-Allowance Amount”).  Any
Over-Allowance Amount shall be disbursed by Landlord before the Allowance and
pursuant to the same procedure as the Allowance.  If, after the Construction
Pricing Proposal is approved by Tenant, (a) any revision is made to the Work
List or the Tenant Improvement Work is otherwise changed, in each case in a way
that increases the Construction Pricing Proposal, or (b) the Construction
Pricing Proposal is otherwise increased to reflect the actual cost of all
Allowance Items to be incurred by Tenant in connection with the performance of
the Tenant Improvement Work pursuant to the terms hereof, then Tenant shall
deliver any resulting Over-Allowance Amount (or any resulting increase in the
Over-Allowance Amount) to Landlord immediately upon Landlord’s request.

 

2.7                   Revisions to Work List.  The Work List shall not be
revised without Landlord’s agreement, which agreement may be withheld or
conditioned in Landlord’s sole and absolute discretion.  If Tenant requests any
revision to the Work List, Landlord shall provide Tenant with notice approving
or disapproving such revision, and, if Landlord approves such revision, Landlord
shall have such revision made and delivered to Tenant, together with notice of
any resulting change in the most recent Construction Pricing Proposal, if any,
within 10 business days after the later of Landlord’s receipt of such request or
the mutual execution and delivery of this Agreement if such revision is not
material, and within such longer period of time as may be reasonably necessary
(but not more than 15 business days after the later of such receipt or such
execution and delivery) if such revision is material, whereupon Tenant, within
one (1) business day, shall notify Landlord whether it desires to proceed with
such revision.  If Landlord has begun performing the Tenant Improvement Work,
then, in the absence of such authorization, Landlord shall have the option to
continue such performance disregarding such revision.  Landlord shall not revise
the Work List without Tenant’s consent, which shall not be unreasonably
withheld, conditioned or delayed.

 

2.8                   Tenant’s Approval Deadline.  Tenant shall approve the
Construction Pricing Proposal pursuant to Section 2.6.1 above on or before
Tenant’s Approval Deadline (defined below).  As used in this Work Letter,
“Tenant’s Approval Deadline” means the date occurring ten (10) business days
after the mutual execution and delivery of this Agreement; provided, however,
that Tenant’s Approval Deadline shall be extended by one (1) day for each day,
if any, by which Tenant’s approval of the Construction Pricing Proposal pursuant
to Section 2.6.1 above is delayed by any failure of Landlord to perform its
obligations under this Section 2.

 

3                             CONSTRUCTION.

 

3.1.1                     Contractor.  Landlord shall retain a contractor of its
choice (the “Contractor”) to perform the Tenant Improvement Work.  In addition,
Landlord may select and/or approve of any subcontractors, mechanics and
materialmen used in connection with the performance of the Tenant Improvement
Work.  Tenant shall pay a construction supervision and management fee (the
“Landlord Supervision Fee”) to Landlord in an amount equal to 5% of the
aggregate amount of all Allowance Items other than the Landlord Supervision Fee.

 

3.2                   [Intentionally Omitted]

 

3.3                   Permits.  Solely to the extent necessary, Landlord shall
cause the Contractor to apply to the appropriate municipal authorities for, and
obtain from such authorities, all permits, if any, necessary for the Contractor
to complete the Tenant Improvement Work (the “Permits”).

 

3.4                   Construction.

 

3.4.1                     Performance of Tenant Improvement Work.  Landlord
shall cause the Contractor to perform the Tenant Improvement Work in accordance
with the Work List.

 

2

--------------------------------------------------------------------------------


 

3.4.2                     Contractor’s Warranties.  Tenant waives all claims
against Landlord relating to any defects in the Tenant Improvements; provided,
however, that if, within 30 days after substantial completion of the Tenant
Improvement Work, Tenant provides notice to Landlord of any non-latent defect in
the Tenant Improvements, or if, within 11 months after substantial completion of
the Tenant Improvement Work, Tenant provides notice to Landlord of any latent
defect in the Tenant Improvements, then Landlord shall promptly cause such
defect to be corrected.

 

4                             COMPLIANCE WITH LAW; SUITABILITY FOR TENANT’S
USE.  Landlord shall cause its consultants to use the Required Level of Care
(defined below) to cause the Work List to comply with law; provided, however,
that Landlord shall not be responsible for any violation of law resulting from
any particular use of the Premises (as distinguished from general office use). 
As used herein, “Required Level of Care” means the level of care that reputable
consultants customarily use to cause plans and specifications similar to the
Work List to comply with law where such plans and specifications are prepared
for spaces in buildings comparable in quality to the Building.  Except as
provided above in this Section 4, Tenant shall be responsible for ensuring that
the Work List is suitable for Tenant’s use of the Premises and complies with
law, and neither the preparation nor the approval of the Work List by Landlord
or its consultants shall relieve Tenant from such responsibility.  To the extent
that either party (the “Responsible Party”) is responsible under this Section 4
for causing the Work List to comply with law, the Responsible Party may contest
any alleged violation of law in good faith, including by seeking a waiver or
deferment of compliance, asserting any defense allowed by law, and exercising
any right of appeal (provided that the other party incurs no liability as a
result of such contest and that, after completing such contest, the Responsible
Party makes any modification to the Work List or any alteration to the Premises
that is necessary to comply with any final order or judgment).

 

5                             COMPLETION.

 

5.1                   Substantial Completion.  For purposes of Section 1.2 of
this Agreement, and subject to Section 5.2 below, the Tenant Improvement Work
shall be deemed to be “Substantially Complete” upon the completion of the Tenant
Improvement Work pursuant to the Work List (as reasonably determined by
Landlord), with the exception of any details of construction, mechanical
adjustment or any other similar matter the non-completion of which does not
materially interfere with Tenant’s use of the Premises.

 

5.2                   Tenant Cooperation; Tenant Delay.  Tenant shall use
reasonable efforts to cooperate with Landlord, the Contractor, and Landlord’s
other consultants to provide any necessary approvals relating to the Work List,
approve the Construction Pricing Proposal, obtain any necessary Permits (if
any), and complete the Tenant Improvement Work as soon as possible, and Tenant
shall meet with Landlord, in accordance with a schedule determined by Landlord,
to discuss the parties’ progress.  Without limiting the foregoing, if (i) the
Tenant Improvements include the installation of electrical connections for
furniture stations to be installed by Tenant, and (ii) any electrical or other
portions of such furniture stations must be installed in order for Landlord to
obtain any governmental approval required for occupancy of the Premises, then
(x) Tenant, upon five (5) business days’ notice from Landlord, shall promptly
install such portions of such furniture stations in accordance with Articles 8
and 9 of the Lease, and (y) during the period of Tenant’s entry into the
Premises for the purpose of performing such installation, all of Tenant’s
obligations under this Agreement relating to the Premises shall apply, except
for the obligation to pay Base Rent.  In addition, without limiting the
foregoing, if the Substantial Completion of the Tenant Improvement Work is
delayed (a “Tenant Delay”) as a result of (a) any failure of Tenant to approve
the Construction Pricing Proposal pursuant to Section 2.6.1 above on or before
Tenant’s Approval Deadline; (b) [Intentionally Omitted]; (c) any failure of
Tenant to timely approve any other matter requiring Tenant’s approval; (d) any
breach by Tenant of this Work Letter or this Agreement; (e) any request by
Tenant for any revision to, or for Landlord’s approval of any revision to, the
Work List (except to the extent that such delay results from a breach by
Landlord of its obligations under Section 2.7 above); (f) [Intentionally
Omitted]; (g) [Intentionally Omitted]; or (h) any other act or omission of
Tenant or any of its agents, employees or representatives, then, notwithstanding
any contrary provision of this Agreement, and regardless of when the Tenant
Improvement Work is actually Substantially Completed, the Tenant Improvement
Work shall be deemed to be Substantially Completed on the date on which the
Tenant Improvement Work would have been Substantially Completed if no such
Tenant Delay had occurred.  Notwithstanding the foregoing, Landlord shall not be
required to tender possession of the Premises to Tenant before the Tenant
Improvement Work has been Substantially Completed, as determined without giving
effect to the preceding sentence.

 

6                             MISCELLANEOUS.  Notwithstanding any contrary
provision of this Agreement, if Tenant defaults under this Agreement before the
Tenant Improvement Work is completed, Landlord’s obligations under this Work
Letter shall be excused until such default is cured and Tenant shall be
responsible for any resulting delay in the completion of the Tenant Improvement
Work.  This Work Letter shall not apply to any space other than the Premises.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

SPACE PLAN

 

[g61681kg03i001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF LEASE TERM DATES

 

                                          , 20

 

To:                            
                                              
                                              



Re:                             Third Amendment (the “Amendment”), dated
                            , 2015, to a lease agreement dated February 10,
2011, between GLENBOROUGH AVENTINE, LLC, a Delaware limited liability company
(“Landlord”), and TRACON PHARMACEUTICALS, a Delaware corporation (“Tenant”),
concerning Suite 725 on the seventh floor of the building located at 8910
University Center Lane, San Diego, California (the “Expansion Space”).

 

Lease ID:

Business Unit Number:

 

Dear                                   :

 

In accordance with the Amendment, Tenant accepts possession of the Expansion
Space and confirms that the Expansion Effective Date is
                          , 20      .

 

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.  Please note that, under Section 1.3 of the
Amendment, Tenant is required to execute and return (or reasonably object in
writing to) this letter within five (5) days after receiving it.

 

 

“Landlord”: 

 

 

 

GLENBOROUGH AVENTINE, LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Agreed and Accepted as of                , 20  .      

 

 

 

“Tenant”:

 

 

 

TRACON PHARMACEUTICALS, INC., a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

1

--------------------------------------------------------------------------------